COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                  ORDER REINSTATING APPEAL

Appellate case name:      Kevoughn Dontrell v. The State of Texas

Appellate case number:    01-20-00280-CR

Trial court case number: 1519214

Trial court:              184th District Court of Harris County

        This appeal was abated to resolve issues relating to a missing trial exhibit, specifically
State’s Exhibit 182. The trial court reporter subsequently filed a copy of the missing exhibit with
the Court. Accordingly, we lift the abatement ordered by this Court and reinstate the appeal on the
Court’s active docket.
       It is so ORDERED.

Judge’s signature: ___/s/ Sarah B. Landau_______
                                Acting individually


Date: ___April 12, 2022___